[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                October 29, 2008
                               No. 07-14841                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                   D. C. Docket No. 06-00078-CR-WDO-5

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

TRENTON HARRIS,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                              (October 29, 2008)

Before BIRCH, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Reza Sedghi, appointed counsel for Trenton Harris, has filed a renewed
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Harris’s conviction and sentence are AFFIRMED.




                                          2